ON APPELLANTS’ SECOND MOTION FOR REHEARING
MORRISON, Judge.
In a forceful second motion for rehearing appellant has analysed the difference between Selvidge v. State, Cunningham v. State, Hill v. State, and Ex Parte Seffens, supra, and the case at bar. An examination of the records in such cases reveals that his analysis is correct because in each of such cases the instruments tendered for this Court’s consideration were filed in the trial court after the rendition of an original opinion by this Court. We will now consider the tendered motion. An examination thereof reveals that counsel for both appellants made an oral request for severance, but filed no affidavit as is required by Article 651 Vernon’s Ann.C.C.P., which request was by the trial court refused. We here note that appellants were both charged in the same indictment and the request of either of them falls within the terms of Article 650 V.A.C.C.P. The only case which we have been able to find which controls this exact situation is Ryan v. State, 64 Tex.Cr.R. 628, 142 S.W. 878. We quote therefrom as follows:
“The grand jury of Matagorda county indicted W. W. Lawrence and appellant jointly, charging them with murder. There was a severance, and appellant placed on trial first. Appellant, in his first bill of exceptions, complains that the court granted a severance when no affidavit had been filed, asking that a severance be granted. Article 706 of the Code of Criminal Procedure (now Article 650 V.A.C.C.P.) provides: When two or more defendants are jointly prosecuted they may sever in the trial upon the request of either.’ The bill of exceptions shows that Lawrence requested a severance and the court did not err in granting it.”
It therefore follows from the above that the court erred in overruling the appellants’ request for severance and such error calls *662for a reversal of this conviction. Ryan v. State, supra.
Appellants’ second motion for rehearing is granted, the judgment of affirmance is set aside and the judgment is now reversed and the cause remanded.